Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 1
a determiner configured to analyze frequencies of the reception signal to determine whether the received wave is a reflected wave of the probe wave, thereby detecting an object
Regarding Claim 1, although it recites the structural term “determiner”, the structure is insufficient for the specific function of “[analyzing] frequencies of the reception signal to determine whether the received wave is a reflected wave of the probe wave, thereby detecting an object”. A person of ordinary skill in the art would not understand that a “determiner” is capable of performing the claimed function without further structural definition. Therefore, the term “determiner” is treated as a generic placeholder as there is insufficient structure to perform the required functions.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
a determiner configured to analyze frequencies of the reception signal to determine whether the received wave is a reflected wave of the probe wave, thereby detecting an object: microcomputer including a central processing unit (CPU), a read-only memory (ROM), a random-access memory (RAM), an input-output interface (I/O) and other components. See (Pg. 6, Ppg. 4)-(Pg.7, Ppg.1)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ulrich et al. (U. S. Patent Publication No. 20040218471) in view of Ecker et al. (U. S. Patent Publication No. 20090268553).

Regarding Claim 1
Ulrich discloses an object detection device comprising: [Fig.1]
a signal generator (2) configured to generate a drive signal (14) including an identification signal for identifying ultrasonic waves; [[0021] Teaches In this case, microcontroller 2 has various functions. First, it marks the transmitted signals of ultrasonic transducer 4 with an identifier that is variable over time]
a transmitter (4) configured to transmit an ultrasonic wave as a probe wave in response to the drive signal; 
a receiver (4) configured to receive the ultrasonic wave to generate a reception signal; 
and a determiner (13) configured to analyze frequencies of the reception signal to determine whether the received wave is a reflected wave of the probe wave [[0029] Teaches it is necessary to provide the emitted signals with different identifiers, which may be performed using the aforementioned types of modulation.] [[0027] Teaches Even the frequency can be modulated, both inside a wave train (FIG. 5c) and over several wave trains (FIG. 5d).] , thereby detecting an object, wherein the drive signal includes a ramp-up signal (7) generated to be followed by the identification signal and is used to ramp up an amplitude of the probe wave [[0025] Teaches FIG. 5a represents an amplitude modulation inside one wave train, and FIG. 5b represents an amplitude modulation over several wave trains.]
Ulrich may not explicitly teach
frequency of the ramp-up signal is set to include a frequency at which a transmission efficiency of the transmitter is higher than a transmission efficiency of the transmitter at each of a maximum frequency of the identification signal and a minimum frequency of the identification signal and/or a reception efficiency of the receiver is higher than a reception efficiency of the receiver at each of the maximum frequency of the identification signal and the minimum frequency of the identification signal.
Ecker teaches 
frequency of the ramp-up signal is set to include a frequency at which a transmission efficiency of the transmitter is higher than a transmission efficiency of the transmitter at each of a maximum frequency of the identification signal and a minimum frequency of the identification signal and/or a reception efficiency of the receiver is higher than a reception efficiency of the receiver at each of the maximum frequency of the identification signal and the minimum frequency of the identification signal. [[0030] Teaches The exemplary driving circuit 84 includes circuitry that drives the ultrasonic transmitter 20 at or near its resonant frequency to generate a burst of ultrasound in the form of an acoustic output signal directed downward toward the target of interest.] (it is the examiner’s interpretation that the driving signal frequency being at the resonant frequency of the ultrasonic transmitter would maximize the transmission efficiency based on the proposed technique of maximizing transmission efficiency disclosed in the specification of the claimed invention)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of ultrasonic devices, as of the effective filing date, to modify the system of Ulrich, to include resonant frequency of the transmitter signal of Ecker, with the motivation of optimizing transmission efficiency.

Regarding Claim 2
Ulrich, as modified in view of Ecker, teaches the object detection device according to Claim 1. Ulrich further teaches
wherein a length of the ramp-up signal is set such that a maximum amplitude of the probe wave transmitted in response to the ramp-up signal is less than a maximum amplitude of the probe wave transmitted in response to the identification signal. [[0025] Teaches FIG. 5a represents an amplitude modulation inside one wave train, and FIG. 5b represents an amplitude modulation over several wave trains.] (it is the examiner’s interpretation that the amplitude modulation capabilities of Ulrich can customize the length of the ramp-up signal to meet the claim limitation)

Regarding Claim 3
Ulrich, as modified in view of Ecker, teaches the object detection device according to Claim 1. Ulrich further teaches
wherein either or both of a length and the frequency of the ramp-up signal are changed depending on the identification signal. [[0030] Teaches To this end, an additional identifier is modulated to the transmitted signals that have different carrier frequencies.]

Regarding Claim 4
Ulrich, as modified in view of Ecker, teaches the object detection device according to Claim 1. Ecker further teaches 
wherein either or both of a length and the frequency of the ramp-up signal are changed in response to changes in characteristics of either or both of the transmitter and the receiver. [[0030] Teaches The exemplary driving circuit 84 includes circuitry that drives the ultrasonic transmitter 20 at or near its resonant frequency to generate a burst of ultrasound in the form of an acoustic output signal directed downward toward the target of interest.] (it is the examiner’s interpretation that the drive circuit is capable of adjusting the drive signal to the resonant frequency of the ultrasonic transmitter in use)

Regarding Claim 6
Ulrich, as modified in view of Ecker, teaches the object detection device according to Claim 1. Ulrich further teaches 
wherein the frequency of the ramp-up signal stays constant from beginning to end of generation of the ramp-up signal. [[0025] Teaches FIG. 5a represents an amplitude modulation inside one wave train, and FIG. 5b represents an amplitude modulation over several wave trains.] (it is the examiner’s interpretation that in the event amplitude modulation is utilized, constant frequency would be implicit)

Regarding Claim 7
Ulrich, as modified in view of Ecker, teaches the object detection device according to Claim 1. Ecker further teaches 
wherein the frequency of the ramp-up signal is a resonant frequency of either or both of the transmitter and the receiver. [[0030] Teaches The exemplary driving circuit 84 includes circuitry that drives the ultrasonic transmitter 20 at or near its resonant frequency to generate a burst of ultrasound in the form of an acoustic output signal directed downward toward the target of interest.]

Regarding Claim 8
Ulrich, as modified in view of Ecker, teaches the object detection device according to Claim 1. Ecker further teaches 
wherein the frequency of the ramp-up signal is a frequency at which either or both of a transmission efficiency of the transmitter and a reception efficiency of the receiver are maximized. [[0030] Teaches The exemplary driving circuit 84 includes circuitry that drives the ultrasonic transmitter 20 at or near its resonant frequency to generate a burst of ultrasound in the form of an acoustic output signal directed downward toward the target of interest.] (it is the examiner’s interpretation that the driving signal frequency being at the resonant frequency of the ultrasonic transmitter would maximize the transmission efficiency based on the specification of the claimed invention)

Regarding Claim 9
Ulrich, as modified in view of Ecker, teaches the object detection device according to Claim 1. Ulrich further teaches
wherein a length of the ramp-up signal is set such that an amplitude of the probe wave becomes greater than a predetermined value until end of driving of the transmitter by the ramp-up signal. [[0025] Teaches FIG. 5a represents an amplitude modulation inside one wave train, and FIG. 5b represents an amplitude modulation over several wave trains.] (it is the examiner’s interpretation that the amplitude modulation could be set over several wave trains such that the amplitude becomes greater than a predetermined value before the end of the ramp up signal)

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ulrich et al. (U. S. Patent Publication No. 20040218471) in view of Ecker et al. (U. S. Patent Publication No. 20090268553) as applied to Claim 1 above, and further in view of Nebeiyeloul-Kifle and Woodington (Korean Patent Publication No. 20050032583).

Regarding Claim 5
Ulrich, as modified in view of Ecker, teaches the object detection device according to Claim 1. Ulrich, as modified in view of Ecker may not explicitly teach
wherein either or both of a length and the frequency of the ramp-up signal are changed in response to changes in environmental temperature. 
Nebeiyeloul-Kifle teaches
wherein either or both of a length and the frequency of the ramp-up signal are changed in response to changes in environmental temperature. [[Machine Translation, Pg. 10, Ppg. 10] Teaches The SODS 10 includes a temperature compensation characteristic, wherein the temperature included in the frequency variations of the transmit signal is compensated according to the temperature compensation characteristic by adjusting the ramp signal 86.] 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of ultrasonic devices, as of the effective filing date, to modify the system of Ulrich, as modified in view of Ecker, as applied to Claim 1,  to include temperature compensation of the ramp signal of Nebeiyeloul-Kifle, with the motivation of maintaining transmission and reception efficiency.

Conclusion
Prior art made of record though not relied upon in the present basis of rejection are noted in the
attached PTO 892 and include:
Aoyama et al. (Japanese Patent Publication No. 2018185168) which discloses an ultrasonic object detection device with a high abnormality detection rate
Reiche (European Patent Publication No. 1231481) which discloses a method of operating a vehicle based ultrasonic multisensor array  
Matsuura et al. (U.S. Patent Publication No. 20090135672) which discloses an acoustic direction sensing system which signal coding capabilities
Masaru (British Patent Publication No. 2402484) which discloses a driver circuit for driving signals of ultrasonic scanning sonar transmitters
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RICHARD WALKER whose telephone number is (571)272-6136. The examiner can normally be reached Monday - Friday 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571)270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER RICHARD WALKER/               Examiner, Art Unit 3645                                                                                                                                                                                         



/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645